Citation Nr: 0312547	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  97-05 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for exercise-induced asthma, based on an initial 
award.  

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of cold weather injury to the right 
foot, based on an initial award.  

3.  Entitlement to a disability rating in excess of 20 
percent for residuals of cold weather injury to the left 
foot, with degenerative changes of the tarsals, based on an 
initial award.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to December 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection for 
exercise induced asthma, assigning the disability a 10 
percent rating, and for cold weather injury to both feet, 
assigning the bilateral condition a noncompensable rating, 
all effective from December 1995, the time of the veteran's 
separation from active duty service.  In December 1996, VA 
received notice of the veteran's dissatisfaction with the 
assigned ratings.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Effective from December 1995, asthma was noted as mild 
and manifested by paroxysms of asthmatic type breathing 
several times a year, with no clinical findings between 
attacks.  

3.  Effective from November 2000, asthma was noted as 
moderate, necessitating the use of inhalers and manifested by 
FEV-1 as  62% of predicted, FVC as  69% of predicted, and 
FEV-1/FVC ratio as 72% of predicted.  

4.  Effective from December 1995, bilateral residuals of cold 
weather injury to the feet were manifested by normal 
circulation and sensation, with x-rays showing minimal 
degenerative change involving the dorsal surface of the 
tarsals in the left foot and no abnormality in the right 
foot.  

5.  Effective from November 2000, residuals of both right and 
left feet due to cold weather injury are manifested by pain, 
numbness, and locally impaired sensation.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for asthma, from the date of the grant of service 
connection through November 8, 2000, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1-
4.3, 4.7, 4.97 Diagnostic Code 6602 (1996 & 2002).  

2.  The criteria for a disability rating in excess of 30 
percent for asthma, effective from November 9, 2000, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 
4.1-4.3, 4.7, 4.97 Diagnostic Code 6602 (1996 & 2002).  

3.  The criteria for a compensable disability rating for 
asthma bilateral residuals of cold weather injury to the 
feet, since the  grant of service connection through November 
8, 2000, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.321, 3.326(a), 4.1-4.3, 4.7, 4.104 Diagnostic Code 7122 
(1998 & 2002).  

4.  The criteria for a disability rating in excess of 20 
percent for residuals of cold weather injury to the right 
foot, effective from November 9, 2000, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1-
4.3, 4.7, 4.104 Diagnostic Code 7122 (2002).  

5.  The criteria for a disability rating in excess of 20 
percent for residuals of cold weather injury to the left 
foot, with minimal degenerative changes, effective from 
November 9, 2000, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.321, 3.326(a), 4.1-4.3, 4.7, 4.104 
Diagnostic Code 7122 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the correspondence sent to the veteran 
in June 1996, August 1999, August 2002, which included 
notification of the VCAA, and November 2002, describing what 
VA would do to assist the veteran, the evidence the veteran 
needed to provide, and the evidence the VA had, and a 
December 1996 Statement of the Case and a January 2003 
Supplement Statement of the Case, which included the 
provisions of the VCAA, sent to both the veteran and his 
representative, provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
the benefit sought.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Cf. Quartuccio v. Principi, 16 
Fed App. 183 (2002).  No further assistance is necessary to 
comply with the requirements of this new legislation, or any 
other applicable rules or regulations regarding the 
development of the pending claim.  

Increased Rating-general provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where the 
question for consideration is propriety of the initial 
evaluation assigned, as it is in this case, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 at 126 
(1999).  

When an unlisted condition is encountered it will be 
permissible to rate under closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.  

At this point, the Board notes that the RO has considered the 
appropriateness of the initial evaluations under the original 
and revised rating criteria, in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  Likewise, the Board has considered the 
appropriateness of the initial rating for the asthma and cold 
weather injury currently under consideration under the 
applicable criteria in conjunction with the submission of 
additional evidence at various times while the appeal was 
pending.  Further, in the case where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary, and, in deciding such 
case, the Board must determine whether the previous or 
revised version is more favorable to the veteran.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, 1 Vet. App. 
at 312-13 (1991).  However, if the revised version is more 
favorable, the retroactive reach of that regulation can be no 
earlier than the effective date of the change, and only the 
earlier version of the regulation may be applied for the 
period prior to the effective date of the change.  See 
38 U.S.C.A. § 5110(g). see also VAOPGCPREC 3-2000 (2000).  

A.  Asthma

Review of the veteran's service medical records show that he 
was seen for complaints consistent with asthma.  Pulmonary 
Function Test (PFT) Study results revealed findings 
consistent with exercised induced asthma.  

During the VA examination in February 1996, the veteran 
reported using Proventil inhaler on a as needed basis, two to 
three times per week.  Exacerbations were manifested by 
wheezing, which were relieved with the inhaler.  On 
examination, the lungs were clear to percussion and 
auscultation, with the exception of end expiratory wheezing 
at the left base.  The diagnoses included a history of 
exercise-induced asthma.  

During VA examination in November 2000, the veteran related 
occasional cough and shortness of breath.  On examination, 
the lungs were clear to percussion and auscultation; no 
rales, rhonchi, or wheezing noted; and there was no evidence 
of shortness of breath.  A pulmonary function test was 
performed, and with use of a bronchodilator, FEV-1 (forced 
expiratory volume at one second) was 90% of predicted; FVC 
(forced vital capacity) was 91% of predicted; and FEV-1/FVC 
ratio was 79% of predicted.  The diagnoses included mild 
asthma, with mild obstruction and no restriction, and normal 
gas exchange.  

During a June 2002 VA examination, the veteran complained of 
occasional cough, accompanied by very little sputum 
production; frequent "wheezing attacks" in his chest, for 
which he used inhalers; and, the year before, he had to go to 
the emergency room for one such wheezing attack.  Between 
attacks, he felt well and was able to work at his employment 
while taking medication.  He was using albuterol and Serevent 
inhalers and a Flovent inhaler.  Examination revealed 
auscultation of the lungs was clear.  A pulmonary function 
test was performed, and with use of a bronchodilator, FEV-1 
was 62% of predicted, FVC was 69% of predicted, and FEV-1/FVC 
ratio was 72% of predicted, denoting moderate airway 
obstruction.  Chest x-ray revealed clear lung fields.  The 
diagnosis was bronchial asthma (reversible airway 
obstruction).  

The veteran's employment health records for August to 
November 2001 do not show treatment for asthma.  VA 
outpatient treatment records for February 1996 to June 2002 
show that he was seen for various disorders, including 
asthma.  

Analysis

The veteran's asthma is evaluated in VA's Schedule for Rating 
Disabilities under diseases of the respiratory system, 
specifically, under Diagnostic Code 6602 pertaining to 
bronchial asthma.  By regulatory amendment, effective October 
7, 1996, substantive changes were made to that criteria, as 
set forth at 38 C.F.R. § 4.97.  

Here, neither the former nor the revised applicable scheduler 
criteria are clearly more favorable to the veteran's 
asthmatic claim.  Inasmuch as the RO has appropriately 
considered the veteran's claim under the former and revised 
criteria, there is no prejudice to him in the Board doing 
likewise and applying the more favorable result, if any.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

Prior to October 7, 1996, Diagnostic Code 6602 provides that, 
at the time of examination, a verified history of asthmatic 
attacks must be of record.  Mild asthma manifested by 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year, with no clinical findings between attacks warrants a 10 
percent rating.  Moderate asthma manifested by asthmatic 
attacks rather frequent (separated by only 10-14 day 
intervals), with moderate dyspnea on exertion between 
attacks, warrants a 30 percent rating.  Severe asthma 
manifested by frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks, with 
only temporary relief by medication; more than light manual 
labor precluded warrants a 60 percent rating.  Pronounced 
asthma manifested by asthmatic attacks very frequently with 
severe dyspnea on slight exertion between attacks and with 
marked loss of weight or other evidence of severe impairment 
of health warrants a 100 percent rating.  

Under the revised criteria, effective October 7, 1996, a 
verified history of asthmatic attacks must be of record, in 
the absence of clinical findings of asthma at the time of 
examination.  A 10 percent rating is warranted for asthma 
when FEV-1 is 71% to 80% of predicted, or FEV-1/FVC ratio is 
71% to 80%, or intermittent inhalation or oral bronchodilator 
therapy is needed.  A 30 percent rating is warranted for 
asthma when FEV-1 is 56% to 70% of predicted, or FEV-1/FVC 
ratio is 56% to 70%, or daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication is needed.  A 60 percent rating is warranted for 
asthma when FEV-1 is 40% to 55% of predicted, or FEV-1/FVC 
ratio is 40% to 55%, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids are needed.  A 100 percent rating 
is warranted for asthma when FEV-1 is less than 40% of 
predicted, or FEV-1/FVC ration is less than 40 percent, or 
more than one attack per week with episodes of respiratory 
failure, or requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications are needed.  

During the VA examination in February 1996, the veteran 
reported using Proventil inhaler on an as needed basis, two 
to three times per week.  Exacerbations were manifested by 
wheezing, which were relieved with the inhaler.  On 
examination, the lungs were clear to percussion and 
auscultation, with the exception of end expiratory wheezing 
at the left base.  Under the criteria in effect prior to 
October 7, 1996, the manifestations of asthma are 
appropriately rated as 10 percent disabling, in the absence 
of more severity, such as asthmatic attacks separated by only 
10-14 day intervals, with moderate dyspnea on exertion 
between attacks.  

The veteran was next examined specifically for his asthmatic 
condition in November 2000.  During that VA examination, he 
was using three different inhalers and PFT's revealed FEV-1 
of 90% of predicted and FEV-1/FVC ratio of 79%.  The 
physician noted the asthma was mild.  Results of VA PFT's in 
June 2002 revealed FEV-1 of 62% of predicted and FEV-1/FVC 
ratio of 72%.  The physician noted the asthma was moderate 
airway obstruction.  Under the circumstances, a 30 percent 
rating is warranted under the criteria effective October 7, 
1996, from the time of the November 2000 VA examination 
showing greater severity.  However, in the absence of even 
greater severity, such as FEV-1 or 40% to 55%, or less than 
40% of predicted, or FEV-1/FVC of 40% to 55%, or less than 
40% ratio, a disability rating in excess of 30 percent is not 
warranted.  

Under the criteria in effect prior to October 7, 1996, for a 
disability rating in excess of 30 percent, medical evidence 
must show severe asthma manifested by frequent attacks of 
asthma, marked dyspnea on exertion, with only temporary 
relief or pronounced asthma.  Such manifestations have not 
been shown.  Hence, the 30 percent rating, effective the date 
of the November 2000 VA examination, is entirely appropriate 
under both the prior and current criteria and fully comports 
with such applicable rating criteria.  

The Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
asthma at any stage under consideration.  Further, the 
degrees of disability specified under the rating schedule 
generally are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.2.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Both the RO and the Board have considered the appropriateness 
of the initial rating for the veteran's asthma under the 
applicable criteria in conjunction with the submission of 
additional evidence at various times while the appeal was 
pending.  See Fenderson, 12 Vet. App. at 126.  

B.  Cold Weather Injury, Feet

Review of the veteran's service medical records show that he 
was seen for cold weather injury to both of his feet.  During 
his February 1996 VA examination, he reported that his toes 
turned a dull gray color and became very painful when exposed 
to cold.  On examination, there was normal circulation and 
sensation in both feet.  X-rays taken of the feet revealed 
minimal degenerative change involving the dorsal surface of 
the tarsals on the left, with no abnormality in the right 
foot.  

As of the veteran's November 2000 VA examination, he was 
complaining of the toes tingling all the time and of pain in 
his toes on exposure to cold.  On examination, there was mild 
decreased touch and cold sensation.  Vibration sensation was 
mildly decreased in the toes of both feet.  The diagnoses 
were a history of cold injury, with residuals of very mild 
distal sensory loss in all digits of the feet, and pain in 
the feet.  

Analysis

The veteran's cold weather injury to his feet is evaluated in 
VA's Schedule for Rating Disabilities under diseases of the 
cardiovascular system, specifically, under Diagnostic Code 
7122, residuals of cold weather injury.  By regulatory 
amendment, effective August 13, 1998, substantive changes 
were made to that criteria, as set forth at 38 C.F.R. 
§ 4.104.  

Here, neither the former nor the revised applicable scheduler 
criteria are clearly more favorable to the veteran's cold 
weather injury to his feet claim.  Inasmuch as the RO has 
appropriately considered the veteran's claim under the former 
and revised criteria, there is no prejudice to him in the 
Board doing likewise and applying the more favorable result, 
if any.  See Bernard, 4 Vet. App. at 393-94.  

Prior to August 13, 1998, residuals of frozen feet manifested 
by mild symptoms, chilblains, warrant a 10 percent rating, 
either bilateral or unilateral.  Residuals of frozen feet 
manifested with persistent moderate swelling, tenderness, 
redness, etc., unilateral, warrant a 20 percent rating, and 
bilateral warrants a 30 percent rating.  Residuals of frozen 
feet manifested by loss of toes, or parts, and persistent 
severe symptoms, unilateral, warrant a 30 percent rating, and 
bilateral warrants a 50 percent rating.  Also, with extensive 
losses, higher ratings may be found warranted by reference to 
amputation ratings for toes and combination of toes.  In the 
most severe cases, ratings for amputation or loss of use of 
one or both feet should be considered.  There is no 
requirement of loss of toes or parts for the persistent 
moderate or mild under this diagnostic code.  Further, 
Diagnostic Code 7122 does not contain a zero percent rating; 
however, in every instance where the schedule does not 
provide a zero percent evaluation, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.  

Effective August 13, 1998, Diagnostic Code 7122 provides that 
residuals of cold injury is manifested by arthralgia or other 
pain, numbness, or cold sensitivity, a 10 percent rating is 
warranted.  Residuals of cold injury manifested by arthralgia 
or other pain, numbness, or cold sensitivity plus tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) warrants a 20 percent rating.  Residuals of 
cold injury manifested by arthralgia or other pain, numbness, 
or cold sensitivity plus two or more of the following:  
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) warrants a 30 percent rating.  

In the veteran's case, under the criteria in effect prior to 
August 13, 1998, residuals of cold weather injury to his feet 
from the time of the grant of service connection 
appropriately warrants a noncompensable rating, in the 
absence of medical evidence mild, or more severe symptoms.  
In June 1996, there was normal circulation and sensation in 
both feet, with no evidence of pain, numbness, cold 
sensitivity or arthralgia on VA examination.  

At the time of the veteran's November 2000 VA examination, 
his toes were tingling all the time, with pain in his toes on 
exposure to cold.  On examination, there was mild decreased 
touch and cold sensation.  Vibration sensation was mildly 
decreased in the toes of both feet.  Under the criteria in 
effect prior to August 13, 1998, a 10 percent rating would be 
warranted, because of bilateral mild symptoms, but a 30 
percent rating would not be warranted in the absence of 
moderate swelling, tenderness, and redness, bilaterally.  On 
the other hand, under the criteria in effect August 13, 1998, 
a 20 percent rating is warranted for arthralgia, or other 
pain, numbness, or locally impaired sensation, as shown on 
his November 2000 VA examination.  But, in the absence of 
greater severity, such as pain, numbness, or cold sensitivity 
plus at least two of:  tissue loss, nail abnormalities, color 
changes, locally impaired sensation hyperidrosis.  Under the 
circumstances, a 20 percent rating is entirely appropriate 
under the current criteria for each of the veteran's feet, 
and fully comports with such applicable rating criteria.  

There is no indication that the schedular criteria are 
inadequate to evaluate the veteran's residuals of cold 
weather injury to his feet at any stage under consideration.  
Under the circumstances, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-39; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.  

Both the RO and the Board have considered the appropriateness 
of the initial rating for the veteran's asthma under the 
applicable criteria in conjunction with the submission of 
additional evidence at various times while the appeal was 
pending.  See Fenderson, 12 Vet. App. at 126.  


ORDER

As the assignment of a 10 percent rating since the grant of 
service connection for asthma, through November 8, 2000, was 
proper, a higher rating is denied.  

As the assignment of a 30 percent rating for asthma, 
effective November 9, 2000, was proper, a higher rating is 
denied.  

As the assignment of a noncompensable rating, since the grant 
of service connection for residuals of bilateral cold weather 
injury through November 8, 2000, was proper, a compensable 
rating is denied.  

As the assignment of a 20 percent rating, effective November 
9, 2000, for residuals of cold weather injury to the right 
foot was proper, a higher rating is denied.  

As the assignment of a 20 percent rating, effective November 
9, 2000, for residuals of cold weather injury to the left 
foot, with minimal degenerative changes in the foot, was 
proper, a higher rating is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

